                Case 14-50971-CSS              Doc 533      Filed 12/01/20        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE



    In re:                                                         Chapter 11
    ASHINC Corporation, et al.1,                                   Case No. 12-11564 (CSS)
                                    Debtors.                       (Jointly Administered)

    CATHERINE E. YOUNGMAN, LITIGATION                Adv. Pro. No. 14-50971 (CSS)
    TRUSTEE FOR ASHINC CORPORATION, ET AL.,
    AS SUCCESSOR TO BDCM OPPORTUNITY
    FUND II, LP, BLACK DIAMOND CLO 2005-1
    LTD., SPECTRUM INVESTMENT PARTNERS,
    L.P., BLACK DIAMOND COMMERCIAL
    FINANCE, L.L.C., as co-administrative agent, and
    SPECTRUM COMMERCIAL FINANCE LLC, as
    co-administrative agent,

                                    Plaintiff,

    v.

    YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
    YUCAIPA AMERICAN ALLIANCE (PARALLEL)
    FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
    FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND II, L.P., RONALD BURKLE,
    JOS OPDEWEEGH, DEREX WALKER, JEFF
    PELLETIER, IRA TOCHNER, and JOSEPH
    TOMCZAK,

                                    Defendants.




1
         The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied
Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90-
0169283); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC) (45-
5215545); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a Axis
Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services, Inc.)
(XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (XX-XXXXXXX);
GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX);
QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services
LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for service of
process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.
              Case 14-50971-CSS        Doc 533      Filed 12/01/20    Page 2 of 3




           STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, made applicable

to the above-captioned adversary proceedings by Rule 7041 of the Federal Rules of Bankruptcy

Procedure, Plaintiff Catherine E. Youngman, as Litigation Trustee for ASHINC Corporation and

related debtors, and Defendants Yucaipa American Alliance Fund I, L.P., and Yucaipa American

Alliance (Parallel) Fund I, L.P., Jos Opdeweegh, Derex Walker, Ira Tochner, Jeff Pelletier, and

Ronald Burkle, hereby stipulate and agree that the above-captioned adversary proceeding is

dismissed with prejudice in its entirety solely with respect to Defendants Jos Opdeweegh, Derex

Walker, Ira Tochner, Jeff Pelletier, and Joseph Tomczak.2

                                   [Signature Page Follows]




2
       The adversary proceeding was previously dismissed against Defendant Joseph Tomczak
without prejudice [D.I. 449]. It is now dismissed against him with prejudice.
                                                2
             Case 14-50971-CSS      Doc 533   Filed 12/01/20   Page 3 of 3




Dated: December 1, 2020
Wilmington, Delaware


STIPULATED AND AGREED:


 FOX ROTHSCHILD LLP                           YOUNG CONAWAY STARGATT &
                                              TAYLOR, LLP
 /s/ Seth A. Niederman
 Seth A. Niederman (No. 4588)                 /s/ Michael S. Neiburg
 Citizens Bank Center                         Michael R. Nestor (No. 3526)
 919 North Market Street, Suite 300           Michael S. Neiburg (No. 5275)
 Wilmington, DE 19801                         1000 North King Street
 Telephone: (302) 654-7444                    Wilmington, Delaware 19801
 Email: sniederman@foxrothschild.com          Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253
 -and-                                        Email: mnestor@ycst.com
                                                     mneiburg@ycst.com
 JOSEPH HAGE AARONSON LLC
 Gregory P. Joseph                            -and-
 Douglas J. Pepe
 Gila S. Singer                               GIBSON, DUNN & CRUTCHER LLP
 485 Lexington Avenue, 30th Floor             Robert A. Klyman
 New York, NY 10017                           Maurice M. Suh
 Telephone: (212) 407-1200                    Kahn Scolnick
 Email: gjoseph@jha.com                       333 South Grand Avenue
                                              Los Angeles, CA 90071
 -and-                                        Telephone: (213) 229-7000
                                              Email: rklyman@gibsondunn.com
 ZAIGER LLC
 Jeffrey H. Zaiger                            Attorneys for Defendants Yucaipa American
 432 Park Avenue, Suite 19A                   Alliance Fund I, L.P., Yucaipa American
 New York, NY 10022                           Alliance (Parallel) Fund I, L.P., Ronald
 Telephone: (917) 572-7701                    Burkle, Jos Opdeweegh, Derex Walker, Jeff
 Email: jzaiger@zaigerllc.com                 Pelletier, and Ira Tochner

 Counsel for Litigation Trustee




                                          3
